Title: [March 5. Thursday 1778.]
From: Adams, John
To: 


      March 5. Thursday 1778. This morning We had the pleasantest prospect We had yet seen. An easy breeze from the Southward, gave Us an Opportunity of keeping our true course. With a soft, clear, warm Air, a fair Sun and no Sea, We had a great number of Sails spread, and went at the rate of nine Knots; yet the Ship had no perceptible motion and made no noise. My little Son was very proud of his Knowledge of all the Sails, and the Captain put him upon learning the Mariners Compass. I was ardently wishing that We might make Prize of an English Vessell, lately from London, with all the Newspapers and Magazines on board, that We might obtain the latest Intelligence and discover the plan of Operations for the ensuing Campaign in America. I was impatient to arrive in some Port or other, whether in France or Spain, that I might make Inquiries concerning the designs of the Enemy, what Force they meant to send to America; where they were to procure Men; what was the State of the British nation; what the State of Parties; what the State of Finances and of Stocks; what Supplies of Cloathing, Arms, Ammunition &c. were gone to America during the past Winter; The State of American Credit in France; what remittances had been made from America in Tobacco, Rice, Indigo or any other Articles; The State of Europe, particularly of France and Spain; what were the real designs of those Courts; what the condition of their Finances; what the State of their Armies, and especially of their fleets; what number of Ships they had, fitted for Sea; what their names, number of Men and Guns, Weight of Metal &c; where they lay; the probability or improbability of a War, and the causes and reasons for and against each Supposition. I wanted to be employed in collecting and transmitting to Congress all the Information I could find upon these and all other points, which it might be Usefull for them to know, but the time was not yet come.
      We were now supposed to be nearly in the Latitude of Cape Finisterre so that We had only to sail an Easterly course. Every one knows that this Cape and City of the same name, are the most westerly part not only of the Kingdom of Gallicia and of Spain but of all Europe, and therefore was called by the Ancients, who knew no other country, The End of the World.
      We enjoyed, through the whole of this day, the clearest Horrison, the softest Weather, the smoothest Sea, and the best Wind, which We had ever found since We came on board. All Sails were spread and We went, ten Knots upon an Avarage the whole day.
     